Title: To James Madison from Turell Tufts, 30 July 1804 (Abstract)
From: Tufts, Turell
To: Madison, James


30 July 1804, Paramaribo. “I have to acknowledge the receipt of your Letter of the 19 May last recd a few days since.
“By the enclosed Copy of my Letter to His Excellency Sir Charles Green the present Govr. you will see the use I have made of your observations. The result is His Excelly immediately, by a note, desired me to wait on him; and when I presented myself he excused his not Answering my Letter Officially—on account of my Commission not being addressed, only to the Batavian Government—but desired me to answer Your Letter, by assuring you, that he was surprised such a Law and practice should have existed—and that so long as he was at the Head of this Administration—he should take special care that, (if there was such a Law as I alluded to in my Letter)—it should not be executed. He also said that he communicated my Letter to the former Batavian Governor Friderici—who declared to him ‘No such Law was in existence.’ Perhaps it was a Special order of the Court of Policy made for the occasion—to banish the Criminals in the first Vessel that might depart, under which, the Commissary General Berrenger expected to shelter himself & to vindicate his Conduct. But Sir—you must observe, that, if that was the fact—he is equally blameable—as He himself was the President of Said Court—and must have signed the decree.
“I have no doubt but this Colony will be restored again at the peace—it is therefore of high importance—that the Complaint be made as is stated in your Letter by Our Minister at Paris.”
Adds in a postscript: “You will perceive that I have made the Extract from Your Letter speak absolutely viz, that, ‘Instructions are prepared &c.’ My apology is that I conceived it to be necessary. I am obliged by the cautious manner of wording Your Letter as to—‘Information having been recd.’ & &c.”
